Title: From James Madison to James Madison, Sr., 1 January 1783
From: Madison, James
To: Madison, James, Sr.


Hond Sir
Jany 1st. 1783
Mr. Fitzpatrick this moment called on me with notice of his having seen you and b[e]ing desired to let me know that you & the family were well. I had the pleasure of hearing the same by Mr. Jefferson who arrived here a few days ago Mr. F. sets out so quickly that I have but barely time to tell you that I am well & to inclose you a bundle of Newspapers, from which you will be able [to] gather all the late news. The negociations for peace are said to be going on under the late Commission to Mr. Oswald which authorises him to treat with Commisrs. from the 13 United States. Mr. Jefferson will depart in a little time, in order to give his aid in case it be in season. The insidiousness & instabil[it]y of the B. cabinet forbid us to be sanguine, especially as the releif of Gibralter was posterior to Oswald’s Commission, and the interests to be adjusted among the belligerent parties are extremely complicated.
I am with great affection yr. dutf. son
J Madison Jr.
